DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive because of these reasons:
On page 1 under The Rejection of Claims Under101, the applicant argues that no human activity is being organized. However the examiner is not persuaded because of the following reason: MPEP 2106.05 (g) states that insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. A person who receives data streams from the insignificant pre-solution activity of data gathering from sources can certainly listen to two audio streams simultaneously. By keenly listening to background sounds and paying attention to the ambiance, the listener can do broad-brush comparisons to determine for example, if the two sound sources are from a conference room with a few people vs. a street corner.  Such broad-brush comparisons can quickly enable the listener to pay attention to a few . 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “conference session does not exist or not in progress”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to Claims 1, 4-5, 8, 13, 16-17 and 19, on page 4 under The Rejection of Claims Under103, the applicant argues that the combination of references Graff in view of Thorsen fail to generate a meeting instance “in 
 conferencing session already exists in Graff and 
The user is already taking part in  video conference session
Graff specifically states that: “the term video conference session is referred to as the active video conference…”
With respect to a), b) and c), what is important for this claim is that while a video conferencing is going on several ad-hoc meetings may be taking place for which the “determining” starts only after the finger-print comparisons as originally mentioned in the Non Final Rejection page 8 line 2. That is, in Graff there is an on-going video conference during which a user desires to obtain media streams or other collaboration inside the video conference session [Graff: 0046], at which point the ambient audio is fingerprinted and transmitted to the infrastructure [Graff: 0048, 0050.] When a matching session is found, an association between the device and matching session is made [Graff: 0054] allowing further connection between the user and other media streams or collaboration. This association is the meeting instance in response to the determining that the audio streams are representative of the sound from the ad-hoc meeting, as claimed. 

Claims 10-12 depend from claim 1 and are rejected for the same reasons as mentioned above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1,2,3,4,6,7,10,11,12,13,14,15,16,19-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 13 and 19 recite “receiving audio streams at a meeting server; comparing the audio streams to determine that the audio streams are representative of sound from the ad-hoc meeting; generating a meeting instance to process the audio streams in response to the determining that the audio streams are representative of sound from the ad-hoc meeting; processing the received audio streams to generate a transcript of the ad- hoc meeting.”

This judicial exception is not integrated into a practical application. In particular, claims 1 and 13, and 19 recites additional element of “processor”, “memory” as per the independent claims. For example, [0026] of the as filed specification describes a “computing device to implement the disclosed subject matter.” Claim 1 recites “servers” and “distributed devices” which are mere data gathering of the aggregated audio stream, which is a form of insignificant pre-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with 
With respect to claims 2, 3, 14, 15 and 20, the claims relates to  comparting two received audio streams by calculating the normalized cross correlation coefficients between them. This relates to humans doing the analysis for the purposes of comparison. No additional limitations are present.
With respect to claims 4, the claim relates to wherein distributed devices comprise mobile wireless devices associated with a respective user in the ad-hoc meeting. This amounts to mere data gathering, which is a form of insignificant pre-solution activity. No additional limitations are present.
With respect to claims 10 and 11, the claims relate to adding watermark or sounds not specific to the meeting. The watermarked audio is characteristic of the gathered sound. This amounts to mere data gathering, which is a form of insignificant pre-solution activity. No additional limitations are present.

With respect to claims 6, and 7 the claims read to a human authenticating and receiving confirmation of authentication from the users prior to processing the audio streams to generate a transcript.  No additional limitations are present.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 13, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Graff (US-20140354761-A1) in view of Thorsen et al. (US-9031839-B2), hereinafter referred to as Thorsen.
With respect to claim 1, 13, and 19 Graff teaches A computer implemented method, device (Abstract: “[A] computer, tablet or a smart phone executable application is provided”), and a storage device ([0083]: “The conference infrastructure may comprise a memory 420. The memory 420 may be a hard disk, a magnetic storage medium, a portable computer diskette or disc, flash memory, random access memory (RAM) or the like.”) comprising: 
receiving audio streams at a meeting server (Fig 1. and [0039]: “Furthermore, the conference infrastructure 110 may comprise a MCU 140 which manages any conference sessions...") from two distributed devices that are streaming audio captured during an ad-hoc meeting between at least two users ([0041]: "In FIG. 1, an IP network 150 is shown. The IP network 150 is arranged to connect, by wire or wirelessly, the one or more endpoints 120 to the MCU 140 and the external device 130 to the conference infrastructure including the MCU 140."); 

generating a meeting instance to process the audio streams in response to the determining that the audio streams are representative of sound from the ad-hoc meeting (Fig 2 Step 105 "Associating the external device to the conference session", and [0068]: "The method for associating an external device to a conference session can also be utilized for other purposes than only directing presentation streams to the external device..."); 
Graff does not specifically recite processing the received audio streams to generate a transcript of the ad- hoc meeting.
Thorsen teaches processing the received audio streams to generate a transcript of the ad- hoc meeting (Col 2 lines 38-41: "The collaboration server 10 receives at least one input media stream from the endpoints 20a-e. The input media stream may contain at least one of audio, video, file sharing, or configuration data.", and Col 7 lines 46-48: "The collaboration server 10 may save the transcription in memory 11 or database 17 or send the transcription to the endpoints 20a-e.”)

Regarding claim 4, Graff teaches wherein the distributed devices comprise mobile wireless devices associated with a respective user in the ad-hoc meeting ([0041]: "In FIG. 1...network 150 is arranged to connect... wirelessly, the one or more endpoints 120 to the MCU 140 and the external device 130 to the conference infrastructure…", and [0042]: "...a smartphone application is provided, allowing a user of the application...to activate a videoconference session.")
Regarding claim 5, Graff does not specifically recite further comprising providing the transcript to the mobile wireless devices associated with the users in the ad-hoc meeting.  
Thorsen teaches further comprising providing the transcript to the mobile wireless devices associated with the users in the ad-hoc meeting (Col 7 lines 46-48: "The collaboration server 10 may save the transcription in memory 11 or database 17 or send the transcription to the endpoints 20a-e.")
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Graff to include 
Regarding claims 8 and 17, Graff teaches further comprising adding an additional distributed device to the meeting instance based on receiving audio from the additional distributed device corresponding to the ad-hoc meeting (“Fig. 2 Step 101 receives audio and Step 105 adds the device to the meeting.”)
Regarding claims 16, Graff teaches wherein the distributed devices comprise mobile wireless devices associated with a respective user in the ad-hoc meeting ([0041]: "In FIG. 1...network 150 is arranged to connect... wirelessly, the one or more endpoints 120 to the MCU 140 and the external device 130 to the conference infrastructure…", and [0042]: "...a smartphone application is provided, allowing a user of the application...to activate a videoconference session.")
Graff does not specifically recite the operations further comprising providing the transcript to the mobile wireless devices associated with the users in the ad-hoc meeting.
Thorsen teaches the operations further comprising providing the transcript to the mobile wireless devices associated with the users in the ad-hoc meeting (Col 7 lines 46-48: "The collaboration server 10 may save the transcription in memory 11 or database 17 or send the transcription to the endpoints 20a-e.")

Claims 2, 3, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Graff  in view of Thorsen as applied to claims 1 and 13, above, and  further in view of Crockett et al (US-7283954-B2), hereinafter referred to as Crockett. 
Regarding claims 2 and 14, Graff and Thorsen do not specifically recite wherein the received audio streams are compared by calculating the normalized cross correlation coefficients between two audio streams. 
Crockett teaches wherein the received audio streams are compared by calculating the normalized cross correlation coefficients between two audio streams (Col 10 lines 11-18: "The determination of whether one signature is the same or similar to another stored signature may be accomplished by a correlation function or process.”, and Col 11, Eq. 5 which shows normalized correlation.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Graff and Thorsen 
Regarding claims 3 and 15, Graff and Thorsen do not specifically recite wherein the received audio streams are determined to be representative of sound from the ad-hoc meeting by comparing the normalized cross correlation coefficients to a selected threshold.
Crockett teaches wherein the received audio streams are determined to be representative of sound from the ad-hoc meeting by comparing the normalized cross correlation coefficients to a selected threshold (Col 10 lines 25-30: "The second-mentioned step 5-2 compares the two modified signatures to and a quantitative measure of their similarity (a correlation score). This measure of similarity can then be compared against a threshold to determine if the signatures are the same or different to a desired level of confidence.", and Col 11, Eq. 5 which shows normalized correlation.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Graff and Thorsen to include the teachings of Crockett, motivation being to generate fingerprints for faster detection of audio similarity (Crockett, Col 2 line 51 to Col 3 line 5.)

Crockett teaches wherein the received audio streams are compared by calculating the normalized cross correlation coefficients between two audio streams (Col 10 lines 11-18: "The determination of whether one signature is the same or similar to another stored signature may be accomplished by a correlation function or process.”, and Col 11, Eq. 5 which shows normalized correlation.)
Crockett further teaches wherein the received audio streams are determined to be representative of sound from the ad-hoc meeting by comparing the normalized cross correlation coefficients to a selected threshold. (Col 10 lines 25-30: "The second-mentioned step 5-2 compares the two modified signatures to and a quantitative measure of their similarity (a correlation score). This measure of similarity can then be compared against a threshold to determine if the signatures are the same or different to a desired level of confidence.", and Col 11, Eq. 5 which shows normalized correlation.)

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Graff in view of Thorsen as applied to claim 4, and further in view of Hamada (JP-2003244130-A). 
Regarding claim 6, references Graff and Thorsen do not specifically teach further comprising authenticating the users prior to processing the audio.
Hamada teaches further comprising authenticating the users prior to processing the audio ([0008] "... For each conference, a participant authentication algorithm used for participant authentication prior to the start of the conference is managed by the conference management server.")
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Graff and Thorsen to include the teachings of Hamada, the motivation being to prevent information leakage to a third party and to enable a safe conference ([0007]).
Regarding claim 7, which depends from claim 6, references Graff and Thorsen do not specifically teach wherein authenticating the users comprises 
Hamada teaches wherein authenticating the users comprises receiving a confirmation from a user that has already been authenticated for the meeting instance ([0036] The algorithm data server (108) returns whether or not the conference participant notification message (614) can be normally received as a conference participant confirmation message (615).")
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Graff and Thorsen to include the teachings of Hamada, the motivation being to prevent information leakage to a third party and to enable a safe conference (Hamada, [0007]).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Graff in view of Thorsen as applied to claims 1 and 13, and further in view of Boneh  et al. (US-20160269687-A1), hereinafter referred to as Boneh. 
Regarding claims 9 and 18, Graff and Thorsen do not specifically recite generating a meeting code corresponding to the meeting instance; and adding a device providing the meeting code to the meeting instance.  
Boneh teaches generating a meeting code corresponding to the meeting instance ([0003]: "When the meeting invitation is sent out, it includes a hyper link, 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Graff and Thorsen to include the teachings of Boneh, motivation being to participate in an integrated conference without requiring plugins to be installed at each endpoint (Boneh, Abstract)
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Graff in view of Thorsen as applied to claim 1, and further in view of Chu et al. (US-9024998-B2), hereinafter referred to as Chu.
Regarding claim 10, Graff and Thorsen do not specifically recite wherein the sound from the ad-hoc meeting includes an audio watermark.
Chu teaches wherein the sound from the ad-hoc meeting includes an audio watermark (Col 10 lines 3-5: "Moreover, the portable devices 50 can pair with one another using their IP addresses encoded in ultrasonic beacons.")
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Graff and Thorsen 
Regarding claim 11, Graff and Thorsen do not specifically recite wherein the audio watermark comprises sound encoded with information representative of the ad-hoc meeting emitted by one of the distributed devices.
Chu teaches wherein the audio watermark comprises sound encoded with information representative of the ad-hoc meeting emitted by one of the distributed devices (Col 2 lines 42-49: "...the portable device can join an existing videoconference being conducted by the unit. Preferably, the device can automatically pair with the unit by obtaining the unit’s IP address encoded in an acoustic or ultrasonic beacon output by the units loud speaker", and Col 10 lines 3-5: "Moreover, the portable devices 50 can pair with one another using their IP addresses encoded in ultrasonic beacons.")
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Graff and Thorsen to include the teachings of Chu, motivation being to allow devices to automatically pair with conferencing units by using IP address encoded in ultrasonic beacon output (Chu, Col 2 lines 42-49)

Chu teaches wherein at least two of the audio streams are provided by an ambient capture device having an array of microphones in fixed positions (Col 3 lines 25-29: "As is typical, the unit 100 can use one or more table-mounted microphones 124, a microphone pod, ceiling microphones, a microphone array, or other acoustic devices coupled to the audio interface 120 for capturing audio, but such acoustic devices may be optional in the present system 10.")
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Graff and Thorsen to include the teachings of Chu, motivation being that conferencing unit can use array microphones to localize distributed devices in the videoconferencing environment (Chu, Col 10 lines 6-22.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.N.P./        Examiner, Art Unit 2657                                                                                                                                                                                              
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
03/30/20201